t c memo united_states tax_court william r granger petitioner v commissioner of internal revenue respondent docket no 4195-08l filed date william r granger pro_se aaron d gregory for respondent memorandum opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for tax_year sec_2002 and in response to that 1section references are to the internal_revenue_code_of_1986 as amended notice and pursuant to sec_6330 petitioner timely petitioned this court for review of respondent’s determination that petitioner was not entitled to a face-to-face collection_due_process cdp hearing the issue for decision is whether the appeals_office abused its discretion in failing to grant petitioner a face-to-face cdp hearing background on date respondent mailed to petitioner a notice_of_deficiency setting forth respondent’s determination of petitioner’s income_tax deficiency for tax_year petitioner failed to petition the tax_court with respect to the determined deficiency within the 90-day period prescribed under sec_6213 as such respondent assessed the tax_liability on date respondent also assessed a sec_6702 civil penalty against petitioner for tax_year on date on date respondent sent to petitioner a notice_of_intent_to_levy and notice of your right to a hearing advising petitioner that respondent intended to levy on petitioner’s assets to collect the unpaid liability for tax_year along with the sec_6702 penalty for tax_year the notice also advised that petitioner could request a hearing with respondent’s office of appeals on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which he requested a face-to-face cdp hearing respondent sent petitioner a letter dated date acknowledging respondent’s receipt of petitioner’s request for a cdp hearing in addition respondent’s office of appeals sent two letters to petitioner each dated date acknowledging that appeals had received the cdp case regarding each tax year’s liability for consideration on date settlement officer minnie banks settlement officer banks sent petitioner a letter notifying him that she had scheduled a telephone conference for date to allow petitioner to discuss with her any relevant challenges to the proposed levy action this letter in part also explained to petitioner that he was not entitled to a face- to-face cdp hearing because he was not in income_tax return filing compliance for tax_year as such the letter requested that petitioner provide settlement officer banks with a signed tax_return for along with a form 433-a collection information statement for wage earners and self-employed individuals on or before date the letter further explained that collection alternatives could not be considered without all requested information petitioner sent settlement officer banks a letter dated date along with attachments including a signed copy of a form_1040 u s individual_income_tax_return for tax_year however the letter did not include a completed form a during tax_year petitioner worked for an entity known as titan corporation although reflecting income_tax withholdings of dollar_figure the signed copy of the form_1040 reported zero wages earned and zero adjusted_gross_income on date settlement officer banks sent petitioner a letter indicating that petitioner had failed to call her at the scheduled time for the telephone cdp hearing as requested in her prior letter this letter also explained that the previously requested form 433-a financial information was not provided and that petitioner should provide any and all financial information to settlement officer banks for consideration on or before date on date petitioner sent settlement officer banks a fax transmission where he in part restated his demand for a face-to-face hearing on date petitioner sent settlement officer banks two separate fax transmissions with attached documents including both a copy of the letter he previously sent on date along with the signed form_1040 for he previously provided petitioner never provided the form 433-a 2settlement officer banks further noted that petitioner had not called to indicate that the cdp hearing conference was scheduled at an inconvenient date or time on date respondent’s office of appeals issued to petitioner a notice_of_determination notifying petitioner that the proposed levy action was sustained on date petitioner then residing in the commonwealth of virginia filed his petition with this court discussion jurisdiction to review frivolous_return penalties the pension_protection_act of ppa publaw_109_280 120_stat_1019 amended sec_6330 which provides the tax court’s jurisdiction to review notices of determination issued pursuant to sec_6330 and gave the tax_court jurisdiction to review notices of determination issued under sec_6330 where the underlying tax_liability consists of sec_6702 frivolous_return penalties previously this jurisdiction lay exclusively with the u s district courts see eg 117_tc_204 the ppa is effective for all determinations made after date ppa sec_855 120_stat_1019 even though a civil penalty for tax_year was first assessed on date respondent’s office of appeals issued to petitioner a final notice_of_determination that included the penalty on january 3the sec_6702 frivolous_return penalty is assessed without a notice_of_deficiency first being sent to the taxpayer thus generally depriving this court of jurisdiction over the penalty sec_6703 thus this court has jurisdiction to review respondent’s determination on the sec_6702 penalty collection_due_process hearings under sec_6331 if a person liable for a tax fails to pay it within days after notice_and_demand it is lawful for the secretary to collect such tax by levy upon all property and rights to property belonging to such person a taxpayer may appeal the filing of a notice of tax levy to the internal_revenue_service under sec_6330 by requesting an administrative hearing the taxpayer is additionally afforded the opportunity for judicial review of a determination sustaining the notice_of_intent_to_levy in the tax_court pursuant to sec_6330 petitioner seeks judicial review of respondent’s determination petitioner never raised any issue regarding his underlying tax_liability during the appeals process either for hi sec_2002 or tax years nor was there any evidence that petitioner questioned the civil penalty assessed under sec_6702 for tax_year thus the court may only review the determination to see whether there has been an abuse_of_discretion by respondent’s appeals_office in the determination see lunsford v 4under sec_6330 a taxpayer may raise challenges to the existence or amount of the underlying tax_liability only if the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an continued commissioner 117_tc_183 citing 117_tc_117 the court has described the standard by which respondent’s determinations are reviewed as an abuse_of_discretion meaning arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 revd on other grounds 439_f3d_1009 9th cir see also 112_tc_19 petitioner contends that respondent erred in refusing to grant him a face-to-face cdp hearing however under sec_301_6330-1 a-d6 proced admin regs cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting courts that have considered the issue have found that a taxpayer does not have a right to a face-to-face hearing see 464_fsupp2d_474 d md holding that taxpayer had received due process because he was given the opportunity to participate in a telephone conference in which he discussed the substance of his case with an appeals officer turner v united continued opportunity to dispute the tax_liability petitioner did not challenge the existence or amount of either hi sec_2002 or tax_liabilities therefore the court may only analyze whether the appeals officer abused his discretion states 372_fsupp2d_1053 s d ohio holding that the appeals_office did not violate the taxpayer’s right to a fair hearing when it declined the taxpayer’s request for a face-to- face hearing because it offered him a telephone conference or the opportunity to submit his arguments in writing furthermore respondent’s appeals_office adequately explained to petitioner that his request for a face-to-face hearing was denied as a result of his not being in compliance with his income_tax return filing_requirements sec_301_6330-1 a-d8 proced admin regs states that a face-to-face cdp conference concerning a collection alternative will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances for example because the irs does not consider offers to compromise from taxpayers who have not filed required returns no face-to-face conference will be granted to a taxpayer who wishes to make an offer to compromise but has not fulfilled this obligation despite showing employment by an entity known as titan corp and federal withholdings of dollar_figure petitioner’s tax_return reported zero wages and zero adjusted_gross_income it is settled law that any document which purports to be a federal income-tax return and which attempts to reduce one’s tax- liability by excluding wages or salary from taxable-income is frivolous within the meaning of section a 623_fsupp_115 m d tenn see also 120_tc_163 noting that the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return using the aforementioned standard of review this court does not find that respondent’s appeals_office abused its discretion respondent fully complied with the requirements of sec_6330 by offering petitioner a telephone cdp hearing furthermore petitioner failed to produce the requested documents necessary for respondent to consider collection alternatives in a face-to- face cdp hearing conclusion based on the record the court holds that the appeals_office did not abuse its discretion in determining that petitioner was not entitled to a face-to-face cdp hearing finally in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above concludes they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
